Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Chung on 10/25/2021.
The application has been amended as follows: In the Claims:
Claim 1: A combined power generation system comprising: a pressure difference power generation facility for generating power using a change in pressure of natural gas; a gas turbine power generation facility comprising a compressor that takes in and compresses external air to produce compressed air, a combustor that mixes the compressed air and the natural gas passing through the pressure difference power generation facility and burns the mixture to produce a flue gas, a turbine having turbine rotor configured to be rotated by the flue gas, and a generator configured to be powered by the turbine; an air discharge channel via which a portion of the compressed air produced by the compressor of the gas turbine power generation facility is discharged; a supercritical fluid power generation facility for generating power using a supercritical working fluid heated by the flue gas generated by the gas turbine power generation facility; an LNG heat exchange facility in which heat exchange occurs between the working fluid discharged from the supercritical fluid power generation facility and liquefied natural gas (LNG), so that the working fluid is cooled and the liquefied natural gas is heated to be regasified into natural gas; a fuel gas heater receiving the air flowing along the air cooled air flowing along the cooling air inflow channel, the air heat exchanger having an outlet for passing the working fluid having passed through the LNG heat exchange facility and then through the air heat exchanger; and a transport pipe for transporting supercritical fluid, the transport pipe having a first end connected to the outlet of the air heat exchanger and a second end disposed opposite the first end and connected to the first flow channel.

Claim 22: cancelled
Allowable Subject Matter
Claims 1, 12-14, and 21 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior art because no prior art references, nor reasonable combination thereof, has been found which teaches A combined power generation system comprising: a gas turbine, a pressure difference power generation facility using a change in pressure of natural gas, a supercritical fluid power generation facility, an LNG heat exchange facility which exchanges heat with the working fluid from the supercritical fluid power generation facility, a fuel gas heater that heats the natural gas using discharged air, and passing cooled air to an air heat exchanger that exchanges heat between the cooling air and the working fluid.
The closes prior art of record is Sakaguchi (JP 2011032954A), Cloyd (5255505), and Tronstad (US-Pub 2011/0042968). Sakaguchi teaches a supercritical power generation facility (3, fig 2) that heats LNG (Ca-Cd, fig 2) and generates power using exhaust heat (21, fig 2). Cloyd teaches using bleed air (29, fig 1) to heat fuel (56, fig 1) and then using the cooled bleed air (31, fig 1) to cool a turbine. Tronstad teaches having a supercritical power generation facility (19, fig 1) which has an air cooler (14, fig 1) where the working fluid exchanges heat with the bleed air before going to the exhaust gas heat exchanger (1, fig 1). However, one of ordinary skill in the art would not be motivated to put the air cooler 14 of Tronstad in the same bleed duct as Cloyd, and then put it in position to travel into the first working fluid flow channel of Sakaguchi as Tronstad does not mention where the cooled air from the condenser 14 travels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741